Judgment and order denying motion to set aside verdict unanimously affirmed, with costs. We are of opinion that upon the undisputed facts plaintiff was engaged in interstate commerce as a matter ot law. (New York Cent. R. R. Co. v. Porter, 249 U. S. 168; Southern Railway Co. v. Puckett, 244 id. 571, 573; Pedersen v. Del., Lack. & West. R. R., 229 id. 146.) No request was made to submit to the jury the question whether plaintiff was engaged in interstate commerce; nor did the motion to dismiss the complaint point out that there was any such question in the case. Had the question been submitted to the jury and a verdict rendered against plaintiff on this point, such a verdict, in our opinion, would have been *754contrary to the evidence. Present — Lazansky, P. J., Rich, Kapper, Carswell and Seudder, JJ.